Citation Nr: 0017483	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-27 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
February 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


REMAND

Subsequent to the issuance of the most recent supplemental 
statement of the case in June 2000, and within 90 days of the 
notice to the veteran that his claim was being transferred to 
the Board, he submitted additional evidence and argument 
directly to the Board that was not previously of record, and 
that is pertinent to his claim.  This additional evidence 
includes a June 13, 2000, private medical record.  On this 
date, the veteran's left shoulder was examined by Michael 
Yurkanin, D.O., who diagnosed adhesive capsulitis of the left 
shoulder with degenerative joint disease (DJD) of the left 
acromioclavicular joint.  It was noted that the veteran was 
to be seen by another physician that day for an 
electromyelogram (EMG) of the upper extremities, and to be 
seen on follow-up examination on June 27, 2000, to review the 
results of the EMG.  

In the June 2000 statement, the veteran attested that his 
private physician had not completed all the tests and 
examinations needed to complete his file.  He added that he 
was gathering additional information, and wished for the RO 
to consider the new evidence.  He requested that his file be 
returned to the RO so that his physician could review his 
previous medical records and so that he might included 
additional medical records in the claims folder.  

According to pertinent regulatory criteria, the veteran has 
the right to submit additional evidence within 90 days after 
notice of transfer of the claims folder and prior to a Board 
decision.  Evidence submitted by an appellant, and which is 
accepted by the Board, must be referred to the RO for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived by the appellant.  No 
such waiver was provided in this case, and the claim must be 
referred back to the RO.  38 C.F.R. § 20.1304(c) (1999).  

Secondly, it is noted that when the appellant's claim was 
last before the Board in September 1998, the matter was 
remanded for additional development to include an examination 
by an orthopedist specialist.  The purpose of the 
examination, in part, was to more accurately determine the 
functional limitations imposed by the left arm and shoulder 
disabilities.  

A review of the record reflects that the requested orthopedic 
examination was conducted in February 1999, at the VA Medical 
Center in Detroit, Michigan.  Given that the veteran has 
submitted additional record and has requested the opportunity 
to provide additional information from his private physician, 
the Board finds that it is necessary to provide the examiner 
who conducted the February 1999 VA examination an opportunity 
to review the newly secured evidence and add any additional 
comments.  The duty to assist under 38 U.S.C.A. § 5107(a), 
includes affording medical examination that considers 
veteran's prior medical examinations and treatment.  Colayong 
v. West, 12 Vet App 524, 534 (1999); Fenderson v. West, 12 
Vet. App. 119, 127 (1999).  

This case is therefore REMANDED for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records, including records of 
all treatment provided by Drs. Ram Garg 
and Michael Yurkanin.  


2.  Thereafter, the appellant's claims 
folder and a separate copy of this remand 
must be directed to the same VA examiner 
who examined the appellant in February 
1999 pursuant to the Board's September 
1998 remand.  If that examiner is no 
longer available, the claims folder must 
be directed to another specialist in the 
field of orthopedics.  The examiner is 
respectfully requested to provide a 
supplemental opinion to the February 1999 
examination report after reviewing all 
records added to the claims file as a 
result of #1 above.  A review of the 
February 1999 examination report shows 
that the examiner provided opinions, as 
requested, regarding functional loss 
pertaining to the left upper extremity; 
whether the veteran's complaints of pain 
and any demonstrated limitation of motion 
were supported by the objective evidence 
of pathology; and as to whether the 
veteran was limited to sedentary, light, 
medium, or heavy work.  After reviewing 
the additional medical records added to 
the record as a result of this remand, 
the examiner is requested to comment on 
whether any of his February 1999 opinions 
have changed.  If in the examining 
physician's judgment it is deemed 
necessary to reexamine the appellant, 
such reexamination should be scheduled 
and carried out.  

If the examiner who conducted the 
February 1999 examination is unavailable, 
the veteran should be afforded a new 
examination to evaluate all of the 
functional limitations imposed by his 
service-connected left arm and shoulder 
disabilities.  The examiner should review 
the claims folder, including this remand 
and the Board's September 1998 remand 
instructions.

The examiner should determine whether the 
left shoulder or forearm disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

The examiner should also express an 
opinion as to whether the service-
connected disabilities would preclude 
sedentary, light, medium or heavy work.


3.  After the above review is conducted, 
the RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report 
of supplemental opinion by the VA 
examiner.  If the report does not include 
sufficient data or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999).  

4.  The appellant's claim should be 
reviewed by the RO, including 
consideration of entitlement to a total 
rating on an extraschedular basis.  If 
the claim continues to be denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The appellant should also be 
informed that if he submits additional 
evidence to the Board following the 
issuance of the supplemental statement of 
the case, and if he wishes the Board to 
proceed with the review of his claim 
without the necessity of further remand 
to the RO he should include with the 
evidence a written statement to the 
effect that he waives initial review of 
the evidence by the RO.  

The veteran should then be given the opportunity to respond, 
and the case should be returned to the Board for further 
review.  The purpose of this remand is to ensure due process 
of law.  The Board intimates no opinion, legal or factual, as 
to the determination warranted in this case by reason of this 
remand.  No action by the appellant is required, until he is 
so notified.  The veteran is advised that the any examination 
requested pursuant to this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




